DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, 10, 25, and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the teeth” in line 3. It is unclear whether this is referring to the plurality of teeth recited in claim 1, a subset of the plurality of teeth recited in claim 1, or different teeth. 
Claim 3 recites the limitation "the at least one tooth" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the teeth” in line 2. It is unclear whether this is referring to the plurality of teeth recited in claim 1, a subset of the plurality of teeth recited in claim 1, or different teeth. 
Claim 10 recites the limitation “wherein the open-ended gaps taper away from the distal surface of the electrode body at an angle of between +1 degree and +5 degrees” in lines 1-3. However, claim 1 recites that the open-ended gaps extend along the distal surface of the electrode body, wherein the electrode body extensions, which define the open-ended gaps, extend out from and parallel to the distal surface. Therefore, it is unclear how a parallel configuration of the extensions can provide the open-ended gaps tapering away from the distal surface of the electrode body at an angle of between +1 degree and +5 degrees.
Claim 25 recites the limitation “the teeth” in lines 1-2. It is unclear whether this is referring to the plurality of teeth recited in claim 1, a subset of the plurality of teeth recited in claim 1, or different teeth. 
Claim 28 recites the limitation “the teeth” in line 4. It is unclear whether this is referring to the plurality of teeth recited in claim 1, a subset of the plurality of teeth recited in claim 1, or different teeth. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 22-23, 25, 27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al., (US 20080294031; hereinafter Wilson).
Regarding claim 1, Wilson discloses (Figure 1) an electrode (100) for attachment to skin of a patient, comprising: an electrode body (highlighted in annotated Figure 1 below) having a proximal surface and a distal surface; a plurality of electrode body extensions (highlighted in annotated Figure 1 below) situated at the distal surface of the electrode body and continuous with the electrode body and that define respective open-ended gaps (106 highlighted in annotated Figure 1 below) between the distal surface of the electrode body and proximal surfaces of the electrode body extensions, the open-ended gaps extending along the distal surface of the electrode body, wherein the electrode body extensions extend out from and parallel to the distal surface and each of the plurality of electrode body extensions includes a plurality of teeth (104) situated on a distal surface of a respective electrode body extension of the plurality of electrode body extensions ([0030]).

    PNG
    media_image1.png
    728
    975
    media_image1.png
    Greyscale

Annotated Figure 1 of Wilson

Regarding claim 3, Wilson further discloses (Figure 1) that each of the electrode body extensions includes a respective extension tip (tip of teeth 104) that is situated so as to face in a direction that is the same as a direction faced by the at least one tooth (104), ([0030]).
Regarding claim 4, Wilson further discloses (Figure 1) that each of the plurality of electrode body extensions includes a plurality of teeth (104), ([0030]).
Regarding claim 5, Wilson further discloses (Figure 1) that each of the plurality of electrode body extensions includes teeth (104) facing in opposite directions ([0030]).
Regarding claim 6, Wilson further discloses (Figure 1) that each of the plurality of electrode body extensions includes respective linear sections and arcuate sections, wherein the linear sections are defined by the proximal surfaces of the electrode body extensions and the arcuate sections are defined by the distal surfaces of the electrode body extensions so that the plurality of teeth are defined on the arcuate sections ([0030]; as the device moves to the configuration shown in Figure 2, the plurality of body extensions will include respective linear sections at the proximal side and arcuate sections, formed by the bending required to form that configuration, at the distal end). 
Regarding claim 22, Wilson discloses (Figures 1-2) an electrode (100) for attachment to skin of a patient, comprising: an electrode body (highlighted in annotated Figure 1 above) having a curvature about an axis (when the device moves to form the configuration shown in Figure 2) having a proximal surface and a distal surface; and a plurality of electrode body extensions (highlighted in annotated Figure 1 above) situated at the distal surface of the electrode body that define respective openings (106 highlighted in annotated Figure 1 above) between the distal surface of the electrode body and proximal surfaces of the plurality of electrode body extensions, wherein the electrode body extensions extend out from and parallel to the distal surface and each of the plurality of electrode body extensions includes a respective arcuate distal surface (when the device moves to form the configuration shown in Figure 2) having plurality of teeth (104) ([0030]).
Regarding claim 23, Wilson further discloses (Figures 1-2) that the distal surfaces of the plurality of electrodes body extensions include a linear section and an arcuate section ([0030]; as the device moves to the configuration shown in Figure 2, the plurality of body extensions will include respective linear sections at the proximal side and arcuate sections, formed by the bending required to form that configuration, at the distal end).
Regarding claim 25, Wilson further discloses (Figure 1) that the teeth of the plurality of teeth (104) situated on the distal surface of each respective electrode body extension of the plurality of electrode body extensions are situated to face circumferentially along the distal surface ([0030]).
Regarding claim 27, Wilson further discloses (Figures 1-2) that each of the plurality of electrode body extensions is boot-shaped (when the device moves to form the configuration shown in Figure 2) so as to be conformable to a scalp surface ([0030]). 
Regarding claim 29, Wilson further discloses (Figures 1-2) that the distal surfaces of the electrode body and the arcuate sections define an open-ended gap (as shown in annotated Figure 1 above). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson, as applied to claim 1 above, and further in view of Thompson (US 6690959).
Regarding claim 2, Wilson discloses the electrode of claim 1, but fails to disclose that each of the electrode body extensions includes a respective extension tip that is situated so as to face in a direction opposite a direction faced by the teeth. However, Thompson teaches (Figures 2A-2B) an electrode having an electrode body (16) and electrode body extensions (18), wherein each of the electrode body extensions (18) includes a tooth (distal end of electrode body extensions 12) and a respective extension tip (17) that is situated so as to face in a direction opposite a direction faced by the teeth (Thompson; Col. 6, lines 37-49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson such that each of the electrode body extensions includes a respective extension tip that is situated so as to face in a direction opposite a direction faced by the teeth, as taught by Thompson, because the modification would ensure stable epidermal penetration in the presence of body motion, underlying muscle movement and irregular skin or body topography (Thompson; Col. 6, lines 37-49).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson, as applied to claim 1 above, and further in view of Stemme (US 6690959).
Regarding claims 9-10, Wilson discloses the electrode of claim 1, but fails to disclose that the open-ended gaps taper so that separations of the distal surface of the electrode body from the proximal surfaces of the plurality of electrode body extensions vary, wherein the slots taper away from the distal surface of the electrode body at an angle of between +1 degree and +5 degrees. However, Stemme teaches (Figures 1a-2) an electrode (10) for attachment to skin of a patient, wherein open-ended gaps (hollow inside of electrode extension 12) such that a proximal surface of the electrode extension (12) that defines the gaps faces the distal surface of the electrode body (14), wherein the open-ended gaps taper so that separations of the distal surface of the electrode body from the proximal surfaces of the plurality of electrode body extensions (12) vary, ([0030], [0034], [0037]), wherein the slots taper away from the distal surface of the electrode body (14) at an angle of between +1 degree and +5 degrees ([0030], [0034]-[0037]). While Stemme does not explicitly state that the angle of the tapering is between 1 and 5 degrees, one of ordinary skill in the art would understand that the tapering creates a small angle similar to it and it can be seen from the figures that the tapering is at an angle such as one between +1 degree to +5 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson such that the open-ended gaps taper so that separations of the distal surface of the electrode body from the proximal surfaces of the plurality of electrode body extensions vary, wherein the slots taper away from the distal surface of the electrode body at an angle of between +1 degree and +5 degrees, as taught by Stemme, because the modification would enable the administration of skin applied drugs (Stemme; [0030], [0034]-[0037]) for enhanced treatment. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson, as applied to claim 1 above, and further in view of Gevins et al., (US 4967038; hereinafter Gevins). 
Regarding claim 28, Wilson discloses the electrode of claim 1, but fails to disclose that the electrode body is a cylinder having first and second circular edges corresponding to the proximal and distal surfaces, wherein each of the plurality of electrode body extensions includes a respective extension tip that is situated so as to face along the second circular edge in a first direction and the teeth face along the second circular edge in a direction opposite the first direction. However, Gevins teaches (Figures 15A-15E) an electrode for attachment to skin of a patient, wherein an electrode body (84) is a cylinder having first and second circular edges corresponding to the proximal and distal surfaces (as seen in Figures 15D-15E), wherein each of a plurality of electrode body extensions (85) includes a respective extension tip (distal tip of the extensions beyond the dimples) that is situated so as to face along the second circular edge in a first direction and teeth face along the second circular edge in a direction opposite the first direction (Col. 8, lines 24-68). Therefore, It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wilson to include a cylindrical electrode body with extension tips and teeth facing opposite directions since applicant has not disclosed that having the cylindrical electrode body solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of the cylindrical electrode body, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Response to Arguments
Applicant’s arguments filed 03/08/2022, regarding the newly amended claim limitations, have been fully considered but are not persuasive.  
Regarding Applicant’s argument that Wilson fails to teach “the electrode body extensions extend out from and parallel to the distal surface” Examiner respectfully disagrees. As seen in Figure 1, the extensions disclosed by Wilson extend out from the distal surface of the electrode body and the distal surface of the gap that is part of the extension is parallel to the distal surface of the electrode body (the proximal surface that forms the gap). Therefore, Examiner maintains that the rejections using the Wilson reference remain tenable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794